By Judge Melvin R. Hughes, Jr.
As you know, the plaintiff in this case is seeking judicial review of a Virginia Employment Commission (“Commission”) decision denying him unemployment benefits. The parties were before the court of defendant’s motion to dismiss the petition on the basis that the plaintiff failed to perfect an appeal by not naming all necessary parties.
The plaintiff’s action arises from his former employment with HSH International, a private corporation. HSH International was a party to each of the administrative hearings before the Commission in this case. The plaintiff s filing and complaint name Norma C. Turner of the Commission as the only defendant. The statutory authority granting plaintiff a right to seek judicial review states in relevant part: “In such action against the Commission, the Commission and any other party to the administrative procedures before the Commission shall be named a defendant in a petition for judicial review.” Va. Code § 60.2-625(A) (emphasis added). Compliance with this statutory requirement is mandatory to confer jurisdiction. Miller v. Virginia Employment Commission, No. 0923-90-4 (Va. App. May 7, 1991).
Thus HSH International is a necessary party to this action. Plaintiff’s failure to name it as a party deprives the court of jurisdiction to grant judicial review of the Commission’s decision. At the hearing on the motion, plaintiff *525stated that he was directed to consult with the Commissioner’s secretary regarding his appeal. He was given a paper describing what he had to do to appeal. The paper did not list service on the employer as a necessary step to perfect an appeal, but did provide a telephone number in the event of any questions. Therefore, the defendant’s motion to dismiss is granted.